By the Court,

Clerk®, P. J.
I. The case of Olcott v. The Tioga Rail Road Company, (20 N. Y. Rep. 210,) conclusively settles that our statute of limitations does not operate as a bar to this action.
II. In Babcock v. Beman, (1 Kern. 200,) the defendant indorsed the note, upon which the action was brought, by writing his name upon it and adding the word “ Treasurer,” and the note itself was payable to him with the addition of the usual abbreviation of the word. The drafts in the case under consideration were signed by James B. Wilson,-with the addition of the abbreviated words, “ Prest. T. N. Co.” They were made payable to his order, and were indorsed by him. The instruments in both cases, in form and substance, were similar, so far as the personal liability of the indorser in the one case, and the drawer in the other, was concerned. The extrinsic facts, also, in the case before us, are analogous to those in Babcock v. Beman, and to those in the Bank of Genesee v. Patchin Bank, (19 N. Y. Rep. 312.) The instruments purport, on their face, with sufficient clearness, to be the drafts of the company. It was proved at the trial that Wilson was, at the time, president of the corporation; that in his capacity as such he drew the drafts for the benefit of the company; that the company received the proceeds ; and that subsequently they recognized their liability by their own bond as collateral to the notes, which Messrs. Grulich, *81Saynisch and Bostwick had given to secure the payment of these drafts. The evidence, then, unquestionably shows that the signature of Wilson was official and not private, and brings this case within the essential principles of the cases to which I have already referred.
[New York General Term,
November 4, 1861.
Olerlte, Sutherland and Allen, Justices.]
III. The company had power to borrow money to defray its expenses and pay its debts, and it ratified the authority of its agent by receiving the proceeds of the drafts and appropriating the money to the payment of its debts and expenses.
The judgment should be reversed, and a new trial ordered; costs to abide the event.